

FIRST AMENDMENT TO
AARON’S, INC. AMENDED AND RESTATED
COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS


1.Amendment. The first row of Appendix I of the Amended and Restated
Compensation Plan for Nonemployee Directors (the “Plan”), which describes the
amount and vesting of the Annual Retainer for Non-Employee Directors, is hereby
amended to insert the following proviso at the end of the existing language in
the third column of that first row: “provided, that, where the annual meeting of
shareholders for the then-current year is held later than the date on which that
meeting was held in the prior year, the Board shall have the discretion to make
the vesting date for the RSUs granted to Non-Employee Directors on the date of
the annual meeting of shareholders held in the then-current year be the two-year
anniversary of the date on which the annual meeting of shareholders was held in
the prior year” (the “Amendment”).


2.Defined Terms. Defined terms used herein, whose meanings are not set forth
herein, shall have the definitions/meanings given to them in the Plan.


3.No Other Amendments. The Amendment, as described in Section 1 hereof, is the
only amendment, change or modification to the Plan intended to be made herein or
hereby, and there are no other amendments, changes or modifications to the Plan
made by this document, other than the Amendment expressly set forth herein.

IN WITNESS WHEREOF, this Plan is executed as of June 18, 2020, the date the
Board approved this Plan, to be effective as of that same date.






AARON’S, INC.






By: /s/ Steven A. Michaels


Title: Chief Financial Officer, President of Strategic Operations











--------------------------------------------------------------------------------



SCHEDULE 1




Aaron’s, Inc. Compensation for Non-Employee Directors

DescriptionAmountCommentAnnual Retainer – RSU$125,000Granted on the date of the
annual meeting of shareholders and vests on one-year anniversary of date of
grant; provided that, where the annual meeting of shareholders for the
then-current year is held later than the date on which that meeting was held in
the prior year, the Board shall have the discretion to make the vesting date for
the RSUs granted to Non-Employee Directors on the date of the annual meeting of
shareholders for the then-current year be the two-year anniversary of the date
on which the annual meeting of shareholders was held in the prior year.




